        Case 3:19-cv-00999-VLB Document 46 Filed 08/04/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

MALIBU MEDIA, LLC                        :
                                         :
v.                                       :       NO. 3:19-cv-999-VLB
                                         :
JOHN DOE SUBSCRIBER                      :
ASSIGNED IP ADDRESS 73.68.50.91          :


                                    JUDGMENT

      This action having come before the Court on plaintiff’s Amended Complaint

before the Honorable Vanessa L. Bryant, Senior United States District Judge; and

      The Court having considered the full record of the case including applicable

principles of law, finding defendant James Clairmont admitted liability for

copyright infringement under the Copyright Act, and having issued a Judgment

and Permanent Injunction Against James Clairmont, an individual residing at 11

North Street, Ansonia, CT 06401; it is hereby

      ORDERED, ADJUDGED and DECREED that, consistent with the Court’s

order, judgment be and is hereby entered and defendant:

      a) shall pay to plaintiff the sum of $9,000.00 in statutory damages, as

authorized under 17 U.S.C. § 504(c)(1), and $475.00 costs, as authorized under 17

U.S.C. § 505, making a total of $9,475.00 for which let execution issue forthwith;

      b) be and hereby is enjoined from directly, contributorily or indirectly

infringing plaintiff’s rights under federal or state law in the Works, including,

without limitation, by using the internet, BitTorrent or any other online media



EOD: 8-4-2021
        Case 3:19-cv-00999-VLB Document 46 Filed 08/04/21 Page 2 of 2




distribution system to reproduce (e.g., download) or distribute the Works, or to

make the Works available for distribution to the public, except pursuant to a lawful

license or with the express authority or plaintiff; and

      c) be and is hereby ordered to destroy all copies of plaintiff’s works that the

defendant has downloaded onto any computer hard drive or server without

plaintiff’s authorization, and shall destroy all copies of the Works transferred onto

any physical medium or device in defendant’s possession, custody, or control.

      Dated at Hartford, Connecticut, this 4th day of August, 2021.




                                       ROBIN D. TABORA, Clerk


                                       By     /S/ Jeremy J. Shafer
                                              Jeremy Shafer
                                              Deputy Clerk
